 In the Matter of CASKET BAKING COMPANY, EMPLOYERandDRIVERS,CHAUFFEURS,HELPERS, GARAGEEMPLOYEESAND WAREHOUSEMEN,LocAL UNION No. 992, A. F. L., PETITIONERIn the Matter of CASKEY BAKING COMPANY, EMPLOYERandBAKERYAND CONFECTIONERY WORKERS INTERNATIONAL UNION OF AMERICA,A. F. L., PETITIONERCases Nos. 5-RC-127 and 5-RC-128, respectively.-Decived November18, 1948DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed,a consolidated hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicial,error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case,the National Labor Relations.Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.'2.The labor organizations named herein claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer,within the meaning of Section 9(c) (1) and Section 2(6) and(7) of theAct2*Chairman Herzog and Members Houston and Gray.i The Employer's bakery is in Hagerstown,Maryland.Fifty percent of the Employer'sannual purchases,valued at approximately$250,000, and 43 percent of the Employer'sannual sales,valued at approximately$420,000, are outside the State of Maryland.TheEmployer distributes its finished products in Maryland,West Virginia,Virginia,and Penn-sylvania.Matter of Phoenix Pie Company,79 N. L. R. B. 754;Matter of SuperiorBakery,78 N. L R. B. 1172 Cf.Matter of Fehr Baking Company,79 N. L. R. B. 440;Matter of Sta-Kleen Bakery,Inc.,78 N. L. R. B. 798.2Local No.842,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, UAW-CIO, herein called the UAW-CIO, intervened during the hearing, claimingan interest in the proceedings based on(1) current representation among the employees80 N. L.R. B., No. 82.374 CASKEY BAKING COMPANY375;4.Drivers, Chauffeurs, Helpers, and Garage Employees and Ware-housemen, Local Union No. 992, A. F. L. (the Petitioner in Case No.5-RC-127), herein called the Drivers, seeks a unit of all driver-salesmen, including extra drivers, the transport man, and the mechanicand his helper, but excluding all bakery production and maintenanceemployees, clerical and professional employees, guards, executives,and supervisors as defined in the Act.Bakery and Confectionery Workers International Union of Amer-ica, A. F. L. (the Petitioner in Case No. 5-RC-128), herein called theBakery Workers, seeks a unit of the Employer's production and main-tenance employees engaged in the manufacture of bakery products,including dough mixers, sponge mixers, machine operators, bakers,oven operators, oven dumpers, loader and helper, shipping clerks,stockroom man and janitors, but excluding driver-salesmen, extradrivers, the transport man, the mechanic and his helper, clerical andprofessional employees, guards, executives and supervisors as definedby the Act.The UAW-CIO asserts that a single unit of all production andmaintenance employees, including driver-salesmen, is the appropri-,ate unit for collective bargaining.The Employer contends that its driver-salesmen are independentcontractors and, therefore, not employees of the Employer to be in-cluded in any bargaining unit.The Employer, however, contendsthat if the Board finds driver-salesmen to be employees of the Em-ployer, a single unit including all production and maintenance em-ployees and driver-salesmen isthe appropriate unit.To distribute its bakery products, the Employer employs 14 driver-salesmen and 2 extra driver-salesmen for relief purposes.Theirduties include soliciting business for the Employer and selling anddelivering the Employer's products to retail stores in Maryland, Vir-ginia,West Virginia, and Pennsylvania.They work under the gen-eralsupervision of the sales manager.Each driver-salesman coversa specific geographical area.Driver-salesmen use the Employer'strucks and equipment to make the sales and deliveries.They pick upthe Employer's products in the morning at the bakery or at the loadingstation, and in the evening turn in the money collected and the unsoldbakery products.The driver-salesmenwork away from the bakeryand have no regular work contacts with the bakery production and,maintenance workers.They enjoy separate seniority rights, haveinvolved and (2) an assignment to it of an existing contract between the Employer andUnited Retail and Wholesale Department Store Employees of America, C. I. 0., hereincalled the Retail Clerks,a former bargaining agent.This contract expires October 23,1948,and is not urged as a bar to this proceeding.The Employer refused to recognize theUAW-CIO by virtue of such assignment. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifferent working hours from production employees and, unlike pro-duction employees, are guaranteed a weekly salary and are paid inaddition a commission on the products they sell.In view of the foregoing and particularly the fact that the driver-salesmen work under the immediate supervision of the Employer, usethe Employer's equipment, and sell the Employer's products in anarea fixed by the Employer, we find, contrary to the Employer's con-tention, that they are not independent contractors.The transport man conveys the Employer's products by truck fromits bakery at Hagerstown, Maryland, to its loading station at Martins-burg,West Virginia, where lie distributes the products to driver-salesmen who cover that area.He works under the supervision ofthe sales manager.The mechanic and his helper regularly service the Employer's trucks.They work in the garage under the general supervision of the plantengineer.In case of emergency, they may be assigned to do somemaintenance work inside the bakery.In 1944, the Employer and the Retail Clerks, following a consentelection 3 won by the latter, entered into a contract for a single agreedunit of the Employer's production and maintenance employees, in-cluding the driver-salesmen.This contract, which was amended fromtime to time, expires by its terms on October 23, 1948.It appears that the interests and working conditions of the driver-salesmen, transport man, mechanic and helper are clearly identifiableand severable from those of the bakery employees, who in their sev-eral capacities manufacture the bakery products and maintain ma-chinery and equipment within the bakery .4They may properly, asthe Petitioners contend, constitute separate units appropriate for bar-gaining, notwithstanding their past bargaining history on a moreinclusive basis.The bargaining history, however, indicates that allemployees may bargain as a single over-all unit.We shall make nofinal determination at this time of the unit or units appropriate butshall first ascertain the desires of these employees as expressed in theelections hereinafter directed in the following separate voting groupsof employees.(a) All driver-salesmen of the Employer, including the extra driver,the transport man, and the mechanic and his helper, but excludingall bakery production and maintenance employees, clerical and pro-fessional employees, guards, executives, and supervisors as definedin the Act;8 Case No. 5-R-1571.4Matter of SuperiorBakery,supra. CASKEY BAKING COMPANY377(b)All production and maintenance employees at the Employ-er's bakery, including dough mixers, sponge mixers, machinery op-erators, bakers, oven operators, oven dumpers, loader and helper,shipping clerks, stockroom man, and janitors, but excluding alldriver-salesmen, extra drivers, the transport man, the mechanic andhis helper, clerical and professional employees, guards, executives,and supervisors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the two groups described above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction of Elections, including employees who did not workduring such pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement :(1)To determine whether the driver-salesmen described in para-graph 4 (a) above desire to be represented, for purposes of collectivebargaining, by Drivers, Chauffeurs, Helpers, Garage Employees andWarehousemen, Local Union No. 992, A. F. L., or by United Automo-bile,Aircraft and Agricultural ImplementWorkers of America,UAW-CIO, or by neither; and(2)To determine whether production and maintenance employeesdescribed in paragraph 4 (b) above desire to be represented, for pur-poses of collective bargaining, by Bakery and Confectionery WorkersInternational Union of America, A. F. L., or by United Automobile,Aircraft and Agricultural Implement Workers of America, UAW-CIO, or by neither.